DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Ganter on 9/28/2021.

The application has been amended as follows: 
IN THE CLAIMS:

In claim 1 line 6, the phrase “the top edge” has been changed to ---a top edge---.
In claim 1 line 9, the phrase “a cellular tower” has been changed to ---the cellular tower---.
In claim 2 line 3, the phrase “a block” has been changed to ---the removable block---.
In claim 4 line 2, the phrase “a mast pole” has been changed to ---the mast pole---.
In claim 4 line 3, the phrase “a mast pole” has been changed to ---the mast pole---.
In claim 5 line 1, the phrase “a collar” has been changed to ---the collar---.
Claim 6 has been cancelled.
In claim 7 line 9, the 2nd occurrence of phrase “a cellular tower” has been changed to ---the cellular tower---.
In claim 7 line 14, the phrase “a cellular tower” has been changed to ---the cellular tower---.


REASONS FOR ALLOWANCE
Claims 1-5, 7-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically US Patent 1015236 and US Patent 8130168 teaches a pole, mast, head, and block but does not specifically disclose 
a pole having an upper portion and a lower portion whereby the upper portion is separated from the lower portion by a collar; a head having a hollow cylindrical main body that is adapted to be inserted over and on top of the upper portion of the pole and whereby the lower portion of the pole is insertable into a mast pole located on a cellular tower such that the collar comes to rest on the top edge of the mast pole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998.  The examiner can normally be reached on Monday-Friday 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E GALLION/Examiner, Art Unit 3654